1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9     LARRY GEPSON,                                      Case No. 3:18-cv-00209-MMD-CBC

10                                   Plaintiff,         ORDER ACCEPTING AND ADOPTING
             v.                                          REPORT AND RECOMMENDATION
11                                                          OF MAGISTRATE JUDGE
      TANYA SCEIRINE, et al.,                                  CARLA B. CARRY
12
                                 Defendants.
13

14          Before the Court is the Report and Recommendation of United States Magistrate

15   Judge Carla B. Carry (EDF No. 11) (“R&R”) relating to Plaintiff’s application to proceed in

16   forma pauperis (“IPF Application”) (ECF No. 1) and pro se complaint (“Complaint”) (ECF

17   No. 1-1). Plaintiff had until December 31, 2018 (ECF No. 11) to file an objection. To date,

18   no objection to the R&R has been filed.

19          This Court “may accept, reject, or modify, in whole or in part, the findings or

20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

21   timely objects to a magistrate judge’s report and recommendation, then the court is

22   required to “make a de novo determination of those portions of the [report and

23   recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). Where a party fails

24   to object, however, the court is not required to conduct “any review at all . . . of any issue

25   that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed,

26   the Ninth Circuit has recognized that a district court is not required to review a magistrate

27   judge’s report and recommendation where no objections have been filed. See United

28   States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
1    employed by the district court when reviewing a report and recommendation to which no

2    objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

3    Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

4    district courts are not required to review “any issue that is not the subject of an objection.”).

5    Thus, if there is no objection to a magistrate judge’s recommendation, then the court may

6    accept the recommendation without review. See, e.g., id. at 1226 (accepting, without

7    review, a magistrate judge’s recommendation to which no objection was filed).

8           Nevertheless, this Court finds it appropriate to engage in de novo review here to

9    determine whether to adopt Magistrate Judge Carry’s R&R. Judge Carry granted Plaintiff’s

10   IFP Application because Plaintiff is unable to pay the filing fee in this matter. Further,

11   construing Plaintiff’s Complaint liberally, Magistrate Judge Carry found all claims for relief

12   Plaintiff alleges untenable (ECF No. 11 at 2–5), concluding the “Complaint fails to state a

13   claim in its entirety” (id. at 5). Upon reviewing the R&R and the Complaint, this Court

14   agrees and finds good cause to accept and adopt the R&R in full.

15          It is therefore ordered, adjudged and decreed that the Report and Recommendation

16   of Magistrate Judge Carla B. Carry (ECF No. 11) be accepted and adopted in its entirety.

17          It is ordered that Plaintiff’s application to proceed in form pauperis (ECF No. 1)

18   without having to prepay the full filing fee is granted. Plaintiff will not be required to pay

19   an initial installment fee. Nevertheless, the full filing fee will still be due, pursuant to 28

20   U.S.C. § 1915(b), as amended by the Prisoner Litigation Reform Act of 1996 (“PLRA”).

21   Plaintiff is permitted to maintain this action to conclusion without the necessity of

22   prepayment of fees or costs or the giving of security therefor. This order granting in forma

23   pauperis status will not extend to the issuance of subpoenas at government expense.

24          It is further ordered that, pursuant to 28 U.S.C. § 1915, as amended by the PLRA,

25   the Nevada Department of Corrections will pay to the Clerk of the United States District

26   Court, District of Nevada, 20% of the preceding month’s deposit to the account of Larry

27   Gepson, Inmate No. 73477 (in months that the account exceeds $10.00) until the full $350

28   filing fee has been paid for this action. The Clerk will send a copy of this order to the

                                                    2
1    Attention of the Chief of Inmate Services for the Nevada Department of Corrections, P.O.

2    Box 7011, Carson City, NV 89702.

3          It is further ordered that the Clerk detach and file the Complaint (ECF No. 1-1).

4          It is further ordered that the Complaint is dismissed without prejudice and without

5    leave to amend. All pending motions (ECF Nos. 3, 4, 6, 7, 8, and 9) are denied as moot.

6          It is further ordered that the Clerk enter judgment and close this case.

7          DATED THIS 7th day of January 2019.
8

9                                                    MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 3
